uniform issue list no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec torr lat rrekeekrerereekrer ere erererereerrrererererrerererereer krrerrekekeererererereererereerere reerkeererekrererereererererrer attn krkkrkekeekerrererererererrererer president chief operating officer legend hospital a reeekererereeerererrererrerrererereereerereererererere kkekrekrerrerereerereekrerereree kerekererrrrererreerrrrerrrrrere reererekkerrrerrerrreerker i ibicy organization b religion c churches of city d city d - mc ekrkkkekrekreekekerererrrrereerererrerrerkrreree ree re rererereee rr kkekrkrerererererkrreeekerererrrrerer rkekerkerererererkr erererrerererer ere re eere rererere reese kkekekkereerrerrrekrk state e erekerekerk ee system f krrrekrererkeerererrerereerererrererrerrereereerererererer ere system g keerekkerererrrerrerererrerererrr ere affiliate h affiliate hospital j agency p plan x hrereerrerererererkeeeerererererrererrere rrr er err rerereeererer ae hark keke kerrier eere err rerererer ree rrr ere rr eerer eere rererrrer krkreerereerererer err err rrereererrererererrerrrer rakekekerre ree rerrereerer krereerekrerreererererererererererere krhrkekekrerrrer eker etre er eere erik rrr ere rrr reererere we kr kkkekherkererer err ere reer eere rerrerrerererrerererrrere krreererkerekrererererererrerererreerer pian y brake ke krkekrkerkeekek ker er eere eere rr er er ere rrr err eere er ereereererer krekekererererer eee er eker re re rrrerrekrrrererererreereere plan z _ rekekkerererer err re erereeererr eker eere re re kee re keeeeieeriere ree krekekeerrerkeereeeerrer er ere rrererrerr ere rr ererereee ladies and gentlemen this is in response to a letter dated date supplemented by additional correspondence dated date and date in which your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code code in support of your ruling requests you have submitted the following statements and information city d is part of a large metropolitan area in the united_states for purposes of this ruling the churches of city d churches are religious congregations that practice religion c these churches are organizations described in code sec_170 and sec_501 that are exempt from tax under the provisions of sec_501 although the churches of city d and the churches of religion c in general are broadly diverse in terms of philosophy and religious practice they share a commitment to the maintenance of organizations that can relieve human suffering and promote the welfare of others - activities that are important elements of religion c life and faith the city d churches and church members as individuals participate in contribute to and assist in maintaining organization b organization b is a community-based agency which supports numerous affiliated organizations by offering programs intended to provide communal cultural and religious support for city d's churches and for individuals professing to belong to religion c organization b exists to serve as a means by which the city d churches and other religiously affiliated institutions and individuals can support communal functions specifically for co-religionists of religion c as well as activities of a general humanitarian character communal activities supported and underwritten by organization b include care and protection of the indigent and elderly promotion of religious education in all of its philosophical diversity vocational and family counseling creating a climate of respect for the diversity in religion c's teachings tenets and religious practices and support for co- religionists’ churches and institutions outside of the city d metropolitan area the irs has determined that organization b is an entity described in code sec_501 that is exempt from tax under sec_501 the irs also has ruled that certain retirement plans maintained by organization b are church plans under the rules of code sec_414 hospital a is a nonstock not-for-profit corporation chartered in state e and located in city d hospital a was founded in and today offers a complete range of quality health programs for the elderly and disabled in addition to its nursing home the service continuum includes a nonsectarian specialty hospital comprehensive geriatric medicine and psychiatry programs adult day programs throughout its service area and management of multiple senior assisted living complexes hospital a is a constituent agency of organization b organization b provides financial support for hospital a and other charitable organizations through contributions and fundraising in religion c churches throughout the city d area from the individual members of religion c churches and from members of organization b the internal_revenue_service has determined that hospital a is an entity described in code sec_501 that is exempt from tax under sec_501 hospital a is a leader in the development of nursing medical and social services for the elderly within the religion c community of city d its mission statement and charter specify that it will conduct its programs within the values inherent in religion c including the continuation of its tradition of service to the religion c community in furtherance of religion c's teachings and tenets hospital a is the only religion c nursing home in city d with a full-time chaplaincy department hospital a's chaplain conducts religion c services daily and on major religion c holidays hospital a also observes other religion c laws and restrictions based on particular religious needs hospital a’s policies provide for an admissions preference for adherents of religion c with regard to its nursing home facility although hospital a's board_of directors the board generally has the authority traditionally conferred on such entities its charter prohibits either the board or its members from taking action that would change the hospital's close relationship with religion c hospital a's bylaws provide for the election of directors subject_to a charter requirement that two-thirds of the directors shall be adherents of religion c as defined by organization b and contributing members of organization b this charter provision may not be amended without the consent of organization b in practice all of hospital a's board members are adherents of religion c hospital a's facilities are on premises leased from organization b for one dollar per year and its corporate member is not permitted to take any_action that would constitute a reversionary event under that lease - in system f a broad-based hospital group also located in city d became the sole member of hospital a subsequently in system f merged with another health care system system g from which system f emerged as the surviving entity the irs has determined that system f is an organization described in code sec_501 that is exempt from tax under sec_501 the irs also has ruled that certain retirement plans of hospital j which forms part of system f are church plans within the meaning of code sec_414 the parent_corporation of hospital a and hospital j you represent that system f remains on january hospital a entered into an affiliation agreement with affiliate h another organization committed to providing services to the elderly and particularly the elderly of religion c hospital a is the sole member of affiliate h and the affiliation did not affect the terms of hospital a's corporate charter by letter dated date you represent that hospital a has now become the sole shareholder of affiliate an organization that currently serves as the property management company for six tax-exempt senior housing corporations located in city d each of these six corporations owns and operates either a senior housing facility or senior assisted living facility that principally though not exclusively serves members of religion c in coordination with social services provided by other constituent agencies of organization b otherwise maintain housing and other facilities provided to the elderly and disabled by agency p agency p also is a constituent agency of organization b the irs has the original purpose of affiliate was to manage operate and determined that affiliate is an organization described in code sec_501 that is exempt from tax under sec_501 the employees of affiliate will be afforded the opportunity to participate in the plans x y and z hospital a has established and currently maintains plans x y and z the plans for the benefit of its employees and their beneficiaries plan x is a defined benefit pension_plan plan y is a code sec_403 tax-sheltered annuity arrangement for eligible non- bargaining unit employees and plan z is a code sec_403 arrangement for eligible bargaining unit employees plan x may currently be administered by hospital a or by a committee appointed by hospital a plans y and z currently are administered by hospital a amended as soon as administratively feasible to reflect that they are administered by a committee appointed by hospital a's board_of directors and serving at the pleasure of the board the principal purpose or function of the committee shall be the administration or funding of the plans in your letter of date you represent that the plans will be based on the preceding statements and representations you have requested the following rulings plan x is a church_plan as defined in code sec_414 planyisa church_plan as defined in code sec_414 and plan z is a church_plan as defined in code sec_414 to qualify under sec_401 a of the code an employees’ plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 sec_411 and sec_412 further only the employer or administrator of a plan subject_to erisa is required to file form_5500 or form 5500c annual return report of employee_benefit_plan church pension benefit plans and various welfare_benefit plans that are church plans are excused from the filing see announcement 1982_47_irb_53 and sec_1a and sec_2b of the instructions to form_5500 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 sec_414 of the code provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides in pertinent part that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code in this case hospital a is a not-for-profit corporation chartered in state e and located in city d that offers a complete range of quality health-care programs for the elderly and disabled in addition to its nursing home hospital a's service continuum includes a nonsectarian specialty hospital comprehensive geriatric medicine and psychiatry programs adult day programs throughout its service area and management of multiple senior assisted living complexes hospital a is a constituent agency of organization b organization b provides financial support for hospital a and other charitable organizations through contributions and fundraising in religion c churches throughout the city d area from the individual members of religion c churches and from members of organization b organization b provides a bridge for hospital a to the religion c churches hospital a is a leader in the development of nursing medical and social services for the elderly within the religion c community of city d its mission statement and charter specify that it will conduct its programs and business while adhering to the values inherent in religion c including the continuation of its tradition of service to the religion c community through organization b hospital a and the religion c churches continue the religion c commitment to the maintenance of organizations that can relieve human suffering and promote the welfare of others - activities that are important elements of religion c's life and faith in addition hospital a is the only religion c nursing home in city d with a full-time chaplaincy department in furtherance of religion c's teachings and tenets hospital a’s chaplain conducts religion c services daily and on major religion c holidays hospital a also observes other religion c laws and restrictions based on particular religious needs hospital a's policies provide for an admissions preference for adherents of religion c with regard to its nursing home facility the irs has determined that hospital a is an entity described in code sec_501 that is exempt from tax under sec_501 as such it is further based on the foregoing information through hospital a's multiple legal ethical and organizational connections to organization b and religion c churches it is concluded that hospital a shares the religion c commitment to the maintenance of organizations that relieve human suffering and promote the welfare of others concluded that hospital a shares common religious bonds and convictions with the religion c churches and is therefore associated with the churches of religion c in city d within the meaning of sec_414 of the code moreover under the rule_of code sec_414 if an organization is controlled by or associated with a church or convention of churches as provide under sec_414 e d the employees of that organization are deemed to be employees of that church_or_convention_or_association_of_churches accordingly the employees of hospital a and certain affiliates and subsidiaries mentioned in this case affiliate h affiliate and agency p also are considered to be employees of a church_or_convention_or_association_of_churches for purposes of the church_plan rules of code sec_414 conversely under the rule_of code sec_414 the churches of city d are deemed to be the employer of hospital a's and affiliate i's employees having established that employees of hospital a and its affiliates and subsidiaries are considered to be employees of one or more city d churches the remaining issue is whether plans x y and z are administered by an organization associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of a plan or plans for individuals deemed to be church employees within the meaning of code sec_414 in this case hospital a is named as the plan_administrator however the hospital a board_of directors will amend plans x y and z to provide that they are to be administered by a benefits committee appointed by and serving at the pleasure of hospital a's board_of directors the sole purpose of the benefits committee will be to administer plans x y and z for the benefit of individual deemed to be employees of the churches and their beneficiaries under the rule_of code sec_414 any plan so amended shall be deemed to be a church_plan for the year in which the amendment is made and for all prior years accordingly it is ruled that plans x y and z as they are proposed to be amended are church plans within the meaning of sec_414 of the code this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a particular plan or program is qualified under sec_401 is under the jurisdiction of office of employee pians determinations cincinnati ohio also this letter expresses no opinion as to whether plan y or plan z are tax-sheltered annuity programs under code sec_403 the plans’ sponsor may obtain a separate private_letter_ruling on that issue from the office of employee_plans rulings and agreements washington d c copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions pertaining to the ruling please contact aneekesaeeekeeeeeese for further information tie - if you have this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely f f andrew e zuc rman manager employee_plans rulings and agreements technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative
